Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Applicant’s arguments filed on 06/24/2022 with respect to the amendments of claim 1 have been fully considered, and are persuasive. Therefore, claims 1-2, 4-8 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A terminal protection circuit of a semiconductor chip, comprising: overcurrent sensing circuit, including: a second pad serving as an input terminal of the semiconductor chip, for receiving a current detection signal, a threshold voltage generating circuit for generating a threshold voltage, a comparator having an inverting input terminal and a non-inverting input terminal that are respectively connected to the threshold voltage generating circuit and the second pad, the comparator comparing the current detection signal and the threshold voltage received respectively at the non-inverting and inverting input terminals, a first input protection element connected between the second pad and a first position on the chip-peripheral ground line, and a potential shift element, which is a metal-oxide-semiconductor field- effect transistor (MOSFET), connected between the inverting input terminal of the comparator and the first position on the chip-peripheral ground line, the potential shift element shifting the threshold voltage to be applied to the comparator according to a potential at the first position as recited in claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836